Citation Nr: 1424380	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1987 to January 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issue of entitlement to service connection for lumbar spondylosis is remanded to the RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for lumbar spondylosis because the evidence did not show a diagnosis of lumbar spondylosis in service, and there was no medical evidence that lumbar spondylosis manifested to a compensable degree within one year of discharge from military service.  The Veteran did not perfect an appeal as to that determination.

2.  Evidence associated with the claims file since the December 2007 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for lumbar spondylosis.


CONCLUSION OF LAW

New and material evidence has been submitted since the December 2007 rating decision, and the Veteran's claim for service connection for lumbar spondylosis is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for lumbar spondylosis on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from March 1987 to January 1993.  In September 2006, she submitted a claim of entitlement to service connection for lumbar spondylosis.  The claim was denied in a December 2007 rating decision.  Although she was provided notice of this decision, the Veteran did not perfect an appeal.  Accordingly, the December 2007 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  

In January 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for lumbar spondylosis, which was denied in a September 2010 rating decision.  Thereafter, the Veteran perfected an appeal.  Her claim has been certified to the Board for appellate review.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for lumbar spondylosis, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

At the time of the December 2007 rating decision, the evidence of record included the Veteran's service treatment records and VA treatment records.  

Evidence associated with the claims file since the December 2007 rating decision includes lay statements, ongoing VA treatment records, and a VA examination report.  The evidence received is "new" in the sense that it was not previously before agency decision makers.  This evidence is "material," as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbar spondylosis.  Accordingly, the criteria for reopening the claim of entitlement to service connection for lumbar spondylosis have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for lumbar spondylosis, is reopened and, to this extent only, the appeal is granted.


REMAND

After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the Veteran's claim for entitlement to service connection for lumbar spondylosis.  

The Veteran's service treatment records reveal complaints of and treatment for back pain.  Specifically, the Veteran was examined and treated for back pain on several occasions in November 1988.  On November 7, 1988, the Veteran reported back pain that began after heavy lifting and lasted for three weeks.  The treating provider diagnosed myofascial low back pain.  In April 1989, the Veteran was treated for back pain following involvement in a motor vehicle accident.  A treatment report in January 1993 also reveals complaints of back pain.    

In June 2010, the Veteran underwent a VA spine examination.  The Veteran reported a history of low back pain since service and stated that her back pain worsened over the preceding two years.  The Veteran reported that treatment included the administration of medication, such as Naproxen, but denied undergoing physical therapy or injections.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and constant pain on a daily basis.  The examiner noted that the Veteran underwent diagnostic testing, which revealed mild spondylosis at L4-L5.  The examiner diagnosed lumbar spondylosis.   

In August 2010, the VA examiner provided a supplemental opinion to the June 2010 VA opinion.  Based upon a review of the Veteran's claims file, the examiner opined that the Veteran's lumbar spondylosis was "less likely as not (less than 50/50 probability) caused by or a result of service."  In support of this conclusion, the examiner noted that there was no documentation regarding lumbar spondylosis during service, and no documentation regarding chronicity of back pain since discharge from service in 1993.

The Board finds that the June 2010 and August 2010 VA opinions are not adequate for purposes of determining entitlement to service connection for lumbar spondylosis.  First, the examiner failed to discuss the Veteran's complaints of and treatment for back pain in service, as well as the Veteran's low back injury during service.  Second, the examiner failed to address the Veteran's report of in-service symptoms and her report of experiencing symptoms continuously after her active service discharge.  The Veteran's report of in-service and post-service symptoms is competent evidence and thus, must be addressed as such.  Finally, the examiner failed to provide an opinion as to whether the diagnosis of myofascial low back pain in service was related to the Veteran's current lumbar spine disorder.  

In light of these deficiencies, a new VA opinion is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).





Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2. After completing any notification and/or development action deemed warranted by the record, the evidence of record, to include all electronic records, must be referred to the examiner who completed the August 2010 opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must state whether any diagnosed lumbar spine disorder, to include lumbar spondylosis, is related to the Veteran's active duty service, to include the Veteran's in-service symptoms and treatment for back pain following a motor vehicle accident.  Specifically, the examiner must also address whether the diagnosis of myofascial low back pain in service is related to the Veteran's current lumbar spine disorder.  When rendering the supplemental opinion, the examiner must specifically incorporate and discuss the Veteran's complaints of low back pain in service and her report of continuous post-service symptoms.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. If the August 2010 VA examiner is not available, the Veteran must be afforded another VA examination to determine the nature and etiology of her lumbar spondylosis.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed lumbar spine disorder, to include lumbar spondylosis, is etiologically related to the Veteran's active duty service, to include the Veteran's in-service symptoms and treatment for back pain following a motor vehicle accident.  Specifically, the examiner must also address whether the diagnosis of myofascial low back pain in service is related to the Veteran's current lumbar spine disorder.  When rendering the supplemental opinion, the examiner must specifically incorporate and discuss the Veteran's complaints of low back pain in service and her report of continuous post-service symptoms.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. If a new examination is required, the RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6. Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an opportunity to respond, the appeal must be returned to the Board for appellate review.  


	(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


